Case 0:19-cv-61376-RS Document 20 Entered on FLSD Docket 01/08/2020 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                       CASE No. 0:19-cv-61376-RS

 STELLA GILENO,

        Plaintiff,

 vs.

 SECOND ROUND SUB, LLC,

       Defendant.
 ____________________________________________/

        JOINT STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

        Plaintiff STELLA GILENO and Defendant SECOND ROUND SUB, LLC, by and through

 respective undersigned counsel, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

 Procedure, hereby file this Joint Stipulation of Voluntary Dismissal with Prejudice of the above

 styled action. Plaintiff and Defendant shall each bear their own attorneys’ fees and costs. All

 parties have reviewed this stipulation.

 DATED: January 8, 2020

  /s/ Jibrael S. Hindi                      .        /s/ John Michael Marees, II                .
 JIBRAEL S. HINDI, ESQ.                             JOHN MICHAEL MAREES, II, ESQ.
 Florida Bar No.: 118259                            Florida Bar No.: 69879
 E-mail:jibrael@jibraellaw.com                      E-mail:jmarees@messerstrickler.com
 THOMAS J. PATTI, ESQ.                              LAUREN M. BURNETTE, ESQ.
 Florida Bar No.: 118377                            Florida Bar No.: 120079
 E-mail:tom@jibraellaw.com                          E-mail: lburnette@messerstrickler.com
 The Law Offices of Jibrael S. Hindi                12276 San Jose Blvd.
 110 SE 6th Street, Suite 1744                      Suite 718
 Fort Lauderdale, Florida 33301                     Jacksonville, FL 32223
 Phone: 954-907-1136                                Phone: 904-527-1172
 Fax: 855-529-9540                                  Fax: 904-683-7353

 COUNSEL FOR PLAINTIFF                              COUNSEL FOR DEFENSE




                                           Page 1 of 1
